Citation Nr: 1546144	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1944 to April 1946.  The Veteran died in March 1993 and the appellant is a surviving child of the Veteran.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant failed to appear at a scheduled August 2015 hearing before a Veterans Law Judge and has not requested to reschedule the hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

The issues of the appellant's entitlement to education benefits and death pension benefits were raised in a March 2013 statement and in his November 2013 substantive appeal (VA Form 9), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's official Certificate of Death indicates that the causes of the Veteran's death were cardiopulmonary arrest secondary to hepatorenal syndrome and hepatic encephalopathy secondary to hepatocellular carcinoma.
 
2.  The competent evidence of record is against finding that any of the diseases that are listed on the official Certificate of Death were incurred in service, may be presumed to have been incurred in service, or were otherwise related to the Veteran's period of active service.

3.  At the time of the Veteran's death, service connection was in effect for a dental condition.

4.  The competent evidence of record fails to show that the Veteran's service-connected dental condition caused death, contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

5.  No claims for VA benefits were pending and unadjudicated at the time of the Veteran's death in March 1993.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).

2.  Entitlement to an award of accrued benefits is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.151, 3.152, 3.155, 3.159, 3.1000 (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims held that proper notice for DIC claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition that is not yet service connected.  In this case, the appellant was provided adequate notice in September 2010 and January 2013. 

VA also has a duty to assist in the development of the claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his VA treatment records and service treatment records (STRs).

A medical opinion was not obtained since no competent, credible evidence indicates that there is a relationship between the Veteran's service, his service connected disability, and his death.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Entitlement to Service Connection for the Cause of the Veteran's Death

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

DIC is available to a surviving child who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2015).

A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Here, the appellant is seeking service connection for the cause of the Veteran's death.  The official Certificate of Death indicates that the causes of the Veteran's death were cardiopulmonary arrest secondary to hepatorenal syndrome and hepatic encephalopathy secondary to hepatocellular carcinoma.  At the time of the Veteran's death, service connection was in effect for a dental condition.

In his September 2010 claim for dependency and indemnity compensation, the appellant contended that the evidence shows that the immediate causes of the Veteran's death were diseases that were incurred and aggravated in the line of duty.

The Veteran's STRs document conditions such as acute appendicitis, hemorrhoids, and a finger laceration, but do not document any findings related to a possible heart, liver, or kidney condition.  Upon separation in April 1946, a clinician noted that all of the Veteran's systems were normal and only acknowledged the Veteran's report of difficulty flexing the fifth finger of his right hand. 

Postservice, the Veteran was treated in August 1952 for hives and, more specifically, urticaria of undetermined etiology.  In July 2011, the appellant contended that the Veteran's recurrent hives were "probably caused by emotional stress, food additives, and certain food allergies and medication" that are harmful to the liver and probably caused the conditions that are the underlying cause of the Veteran's death.  The board acknowledges this argument, but there is no competent evidence of record that shows that the Veteran was taking medications for hives since 1952 and that such medications caused liver problems.

Overall, there is no competent evidence of record that establishes that the identified causes of the Veteran's death or another possible heart, liver, or kidney condition was the principal or contributory cause of his death.  To this point, the Board notes that the appellant is not competent to opine as to the cause of the Veteran's death or diseases processes that may have resulted in the Veteran's death.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether his death may be attributed to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent evidence of record that establishes that the identified causes of the Veteran's death or another possible heart, liver, or kidney condition was the principal or contributory cause of his death.

Records of the Veteran's treatment during the period February 1993 to March 1993 document a clinician's report that the Veteran contracted hepatitis from a 1991 blood transfusion.  Thereafter, he was diagnosed with hepatorenal syndrome with hepatocellular carcinoma.  These records also document a diagnosis of anterolateral wall ischemia.  Although a January 2012 report from neurologist Dr. M. Manuel indicates that the Veteran's liver and kidney conditions may be related to a history of radiation exposure during active service in the Persian Gulf War, review of the record reveals that the Veteran only served during World War II and the record is negative for a history of radiation exposure.  Thus, the Board assigns little probative value to this clinician's assessment and finds that it does not trigger VA's duty to obtain a medical opinion regarding the etiology of the Veteran's liver and kidney conditions, as Dr. V. Manuel's statement was based upon an incorrect factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has little probative value); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046   (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

In summary, with regard to whether service connection for heart, liver, or kidney conditions is warranted, the record also fails to show that a heart, liver, or kidney condition had onset during the Veteran's active service or within one year of his active service.  See 38 C.F.R. §§ 3.307, 3.309.  Further, there is no competent evidence of record that establishes that the any of the causes of the Veteran's death are etiologically related to his active service.  Thus, the evidence of record fails to support service connection for these conditions.  Additionally, the competent evidence of record also fails to show that the Veteran's service-connected dental condition caused his death, contributed substantially or materially to cause his death, or aided or lent assistance to the production of death.

For the foregoing reasons, the Board finds that the Veteran's service-connected dental condition was not the principal or contributory cause of the Veteran's death and service connection for a heart, liver, or kidney condition is not warranted.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to Accrued Benefits

The appellant has also filed a claim for accrued benefits. 

Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person.  See 38 C.F.R. § 3.1000(a) (2015).  Application for accrued benefits must be filed within 1 year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include claim for any accrued benefits.  38 C.F.R. § 3.1000(c).  In order to establish entitlement to accrued benefits, the VA claimant who died must have had a claim pending at the time of death or be entitled to benefits under an existing disability evaluation or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

As there were no pending claims for VA benefits or any indication in the record of a desire to file a claim for such benefits at the time of the Veteran's death, there is no basis for a favorable disposition of the appeal.  Consequently, the appellant's claim fails because of absence of legal merit or lack of entitlement under the law.  Where, as here, the law is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


